Proceeding pursuant to CPLR article 78 to review a determination by the respondent New York State Liquor Authority dated February 9, 1989, which revoked the petitioner’s license to sell beer for off-premises consumption and imposed a $1,000 bond forfeiture.
Adjudged that the determination is confirmed, with costs, and the petition is dismissed.
Contrary to the petitioner’s contentions, the record contains substantial evidence that its president and sole principal sold a quantity of cocaine to an undercover police officer while inside the petitioner’s premises. As a result thereof, he was convicted of the class C felony of attempted sale of a controlled substance in the third degree pursuant to his plea of guilty. This evidence justified the respondent’s determination *450to revoke the petitioner’s license as its principal was correctly determined to be a person forbidden to traffic in alcoholic beverages (see, Alcoholic Beverage Control Law § 126 [1]; 9 NYCRR 53.1 [n]).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Miller and Ritter, JJ., concur.